EXHIBIT 10.2

Southern Graphics Inc. Stock Incentive Plan

SECTION 1.

PURPOSE

The purpose of this Plan (as such term and any other capitalized terms used
herein without definition are defined in Section 2) is to foster and promote the
long-term financial success of the Company and its Subsidiaries and materially
increase stockholder value by (a) motivating superior performance by means of
service and performance-related incentives, (b) encouraging and providing for
the acquisition of an ownership interest in the Company by Employees and
(c) enabling the Company and its Subsidiaries to attract and retain the services
of an outstanding management team upon whose judgment, interest and special
effort the successful conduct of its and their operations is largely dependent.

SECTION 2.

DEFINITIONS

Whenever used herein, the following terms shall have the respective meanings set
forth below:

2.1. Adjustment Event: shall mean any dividend payable in capital stock, stock
split or share combination of; or extraordinary cash dividend on, the Common
Stock, or any recapitalization, reorganization, merger, consolidation, split-up,
spin-off, combination or exchange of shares affecting the Common Stock, or any
other similar event affecting the Common Stock.

2.2. Board: the Board of Directors of the Company.

2.3. Cause: (i) the refusal or neglect of the Participant to perform
substantially his or her employment-related duties, (ii) the Participant’s
personal dishonesty, incompetence, willful misconduct or breach of fiduciary
duty, (iii) the Participant’s conviction of or entering a plea of guilty or nolo
contendere (or any applicable equivalent thereof) to a crime constituting a
felony (or a crime or offense of equivalent magnitude in any jurisdiction) or
his or her willful violation of any other law, rule, or regulation (other than a
traffic violation or other offense or violation outside of the course of
employment which in no way adversely affects the Company or any affiliate or its
reputation or the ability of the Participant to perform his or her employment
related duties or to represent the Company or any affiliate), (iv) the breach by
the Participant of any covenant or agreement with the Company or any Subsidiary,
or any written policy of the Company or any Subsidiary, not to disclose any
information pertaining to the Company or any affiliate or not to compete or
interfere with the Company or any Subsidiary or (v) the violation by the
Participant of the Company’s or a Subsidiary’s code of conduct or ethics;
provided that, with respect to any Participant who is a party to an employment
agreement with the Company or any Subsidiary, “Cause” shall have the meaning
specified in such Participant’s employment agreement or, in the case of any such
Participant who is not party to an employment agreement but is a party to the
Stockholders Agreement, “Cause” shall have the meaning, if any, specified in the
Stockholders Agreement.



--------------------------------------------------------------------------------

2.4. Change in Control: the occurrence of any of the following:

(a) any person (within the meaning of Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), other than CVC, or any of its
Affiliates or Permitted Transferees (as such terms are defined in the
Stockholders Agreement), including any group (within the meaning of Rule
13d-5(b) under the Exchange Act)), acquires “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 50% of the combined Voting
Power (as defined below) of the Company’s securities;

(b) within any 24-month period commencing after an initial public offering of
the Common Stock of the Company, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company, provided that any director (i) elected to the Board,
or nominated for election, by a majority of the Incumbent Directors then still
in office or (ii) designated to serve on the Board by CVC pursuant to the
Stockholder’s Agreement shall be deemed to be an Incumbent Director for purposes
of this definition of Change in Control;

(c) the stockholders of the Company, if at the time in question the Company is a
stock company, approve a merger, consolidation, share exchange, division, sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving of resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 50% of the consolidated assets of the Company immediately prior
to Corporate Event; or

(d) any other event occurs which the Board declares to be a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred (a) merely as a result of an underwritten offering of the equity
securities of the Company where no Person (including any group (within the
meaning of Rule 13d-5(b) under the Exchange Act)) acquires more than 50% of the
beneficial ownership interests in such securities.

For purposes of this definition, a specified percentage of “Voting Power” of a
company shall mean such number of the Voting Securities as shall enable the
holders thereof to cast such percentage of all the votes which could be cast in
an annual election of directors and “Voting Securities” shall mean all
securities of a company entitling the holders thereof to vote in an annual
election of directors.



--------------------------------------------------------------------------------

2.5. Change in Control Price: the price per share of Common Stock paid in
conjunction with any transaction resulting in a Change in Control (as determined
in good faith by the Committee if any part of the offered price is payable other
than in cash).

2.6. Code: the Internal Revenue Code of 1986, as amended.

2.7. Committee: the Compensation Committee of the Board or, if there shall not
be any committee then serving, the Board.

2.8. Common Stock: the Class A common stock of the Company, par value $.01 per
share.

2.9. Company: Southern Graphics Inc., a Delaware corporation, and any successor
thereto.

2.10. CVC: Citigroup Venture Capital Equity Partners, L.P., a limited
partnership organized under the laws of Delaware.

2.11. Disability: the termination of a Participant’s employment with the Company
or any Subsidiary as a result of such Participant’s incapacity due to reasonably
documented physical or mental illness that is reasonably expected to prevent
such Participant from performing his duties for the Company or any subsidiary on
a full-time basis for more than six months and within 30 days after written
notice of termination has been given to such Participant, such Participant shall
not have returned to the full time performance of his or her duties. The date of
termination in the case of a termination due to “Disability” shall be deemed to
be the last day of the aforementioned 30-day period. Notwithstanding the
foregoing, (i) with respect to any Participant who is a party to an employment
agreement with the Company or any Subsidiary, “Disability” shall have the
meaning, if any, specified in such Participant’s employment agreement or, with
respect to any such Participant who is not a party to an employment agreement
but is a party to the Stockholders Agreement, “Disability” shall have the
meaning, if any, specified in the Stockholders Agreement, and (ii) in the event
a Participant whose employment with the Company terminates due to Disability
continues to serve as a director of or a consultant to the Company, such
Participant’s employment with the Company shall not be deemed to have terminated
for purposes of the Plan or any agreement evidencing Options granted to such
Participant until the date as of which such Participant’s services as a director
of and consultant to the Company shall have also terminated.

2.12. Employee: any officer or other key employee of the Company or any
Subsidiary.

2.13. Fair Market Value: unless otherwise determined by the Committee, if no
Public Offering has occurred, the fair market value of a share of Common Stock
as determined in good faith by the Board. The Fair Market Value as determined in
good faith by the Board and in the absence of fraud shall be binding and
conclusive upon the Company, any subsidiary, and each Participant. Following a
Public Offering, the Fair Market Value, on any date of determination, shall mean
the average of the closing sales prices for a share of Common Stock as reported
on a national exchange for each of the ten business days preceding the date of
determination or the average of the last transaction prices for a share of
Common Stock as



--------------------------------------------------------------------------------

reported on a nationally recognized system of price quotation for each of the
ten business days preceding the date of determination. In the event that there
are no Common Stock transactions reported on such exchange or system on such
date, Fair Market Value shall mean the closing price on the immediately
preceding date on which Common Stock transactions were so reported.

2.14. Option: the right to purchase Common Stock pursuant to the terms of the
Plan at a stated price for a specified period of time. For purposes of the Plan,
an Option may be either (i) an “Incentive Stock Option” within the meaning of
section 422 of the Code (an “Incentive Stock Option”) or (ii) an Option which is
not an Incentive Stock Option (a “Non-Qualified Stock Option”).

2.15. Participant: any Employee designated by the Committee to receive an Option
under the Plan.

2.16. Person: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

2.17. Plan: this Southern Graphics Inc. Stock Incentive Plan, as set forth
herein and as the same may be amended from time to time in accordance with its
terms.

2.18. Public Offering: a public offering pursuant to an effective registration
statement filed with the Securities and Exchange Commission that covers
(together with prior effective registrations) (i) not less than 25% of the then
outstanding shares of Common Stock, on a fully diluted basis, or (ii) shares of
Common Stock that, after the closing of such public offering, will be traded on
the New York Stock Exchange, the American Stock Exchange or the National
Association of Securities Dealers Automated Quotation System.

2.19. Retirement: the termination of a Participant’s employment with the Company
or any Subsidiary on or after the date the Participant attains age 65.
Notwithstanding the foregoing, (i) with respect to any Participant who is a
party to an employment agreement with the Company or any Subsidiary,
“Retirement” shall have the meaning, if any, specified in such Participant’s
employment agreement, and (ii) in the event a Participant whose employment with
the Company terminates due to Retirement continues to serve as a director of or
a consultant to the Company, such Participant’s employment with the Company
shall not be deemed to have terminated for purposes of the Plan or any agreement
evidencing Options granted to such Participant until the date as of which such
Participant’s services as a director of and consultant to the Company shall have
also terminated, at which time the Participant shall be deemed to have
terminated employment due to retirement.

2.20. Stockholders Agreement: the Stockholders Agreement, dated as of
December 30, 2005, among the Company, CVC, and certain other stockholders of the
Company, as it may be amended from time to time.

2.21. Subsidiary: any partnership, corporation, or other organization or entity
a majority of whose outstanding voting interests are owned, directly or
indirectly, by the Company.



--------------------------------------------------------------------------------

2.22. Voluntary Resignation: the termination of a Participant’s employment with
the Company or any Subsidiary due to such Participant’s voluntary resignation;
provided that, with respect to any Participant who is a party to an employment
agreement with the Company or any Subsidiary, “Voluntary Resignation” shall have
the meaning, if any, specified in such Participant’s employment agreement.

SECTION 3.

ELIGIBILITY AND PARTICIPATION

Participants in the Plan shall be those Employees selected by the Committee to
participate in the Plan, and the Committee shall consider Participants
recommended by the Chief Executive Officer of the Company. The selection of an
Employee as a Participant shall neither entitle such Employee to, nor disqualify
such Employee from, participation in any other award or incentive plan of the
Company or any Subsidiary.

SECTION 4.

ADMINISTRATION

4.1. Power to Grant and Establish Terms of Options. The Committee shall have the
discretionary authority, subject to the terms of the Plan, to determine the
Employees to whom Options shall be granted (which may include Employees who are
members of the Committee), and the terms and conditions of any and all Options,
including, but not limited to, the number of shares of Common Stock covered by
each Option, the time or times at which Options shall be granted and the terms
and provisions of the instruments by which such Options shall be evidenced and
to designate Options as Incentive Stock Options or Non-Qualified Stock Options.
In selecting the Participants to receive Options, and determining the number of
Options to be granted, the Committee shall consider the recommendations of the
Company’s CEO. The terms and conditions of each Option grant shall be determined
by the Committee at the time of such offer or grant and such terms and
conditions shall not be subsequently changed in a manner which would be adverse
to the Participant without the consent of the Participant to whom such Option
has been granted, even if this Plan shall be subsequently amended. The Committee
may establish different terms and conditions for different Participants
receiving Options and for the same Participant for each Option such Participant
may receive, whether or not granted at the same or different times. The grant of
any Option to any Employee shall neither entitle such Employee to, nor
disqualify him from, the grant of any other Option. Nothing in this Section 4.1
shall be construed to limit the Committee’s or the Board’s authority under
Section 4.2 or Section 9.

4.2. Administration. The Committee shall be responsible for the administration
of the Plan. Any Option granted by the Committee may be subject to such
conditions, not inconsistent with the terms of the Plan, as the Committee shall
determine, in its sole discretion. The Committee shall have discretionary
authority to prescribe, amend and rescind rules and regulations relating to the
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company, to interpret the Plan and to make all other



--------------------------------------------------------------------------------

determinations necessary or advisable for the administration and interpretation
of the Plan and to carry out its provisions and purposes. Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all persons and shall be given deference in any proceeding with respect
thereto. The Committee may consult with legal counsel, who may be counsel to the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.

SECTION 5.

STOCK SUBJECT TO PLAN

5.1. Number. Subject to the provisions of Section 5.3, the number of shares of
Common Stock subject to Options under the Plan may not exceed 31,000 shares. The
shares of Common Stock to be delivered under the Plan may consist, in whole or
in part, of shares held in treasury or authorized but unissued shares not
reserved for any other purpose. Following a Public Offering no more than 10,000
shares of Common Stock may be the subject of Options granted to any one
individual in any one calendar year.

5.2. Canceled, Terminated or Forfeited Awards. Any shares of Common Stock
subject to an Option which for any reason expires or is canceled, terminated,
forfeited, substituted for or otherwise settled without the lapse of restriction
or the issuance of such shares of Common Stock shall again be available for
purchase or grant under the Plan.

5.3. Adjustment in Capitalization. The aggregate number of shares of Common
Stock available for grants of Options under Section 5.1 or subject to
outstanding Option grants and the respective prices and/or vesting criteria
applicable to outstanding Options shall be proportionately adjusted to reflect,
as deemed equitable and appropriate by the Committee, each an Adjustment Event.
To the extent deemed equitable and appropriate by the Committee, in its good
faith judgment, and subject to any required action by stockholders, in any
merger, consolidation, reorganization, liquidation, dissolution or other similar
transaction (other than a Change in Control), any Option granted under the Plan
shall pertain to the securities or other property to which a holder of the
number of shares of Common Stock covered by the Option would have been entitled
to receive in connection with such event.

SECTION 6.

STOCK OPTIONS

6.1. Grant of Options. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted pursuant to this
Plan may be of two types: (i) Incentive Stock Options and (ii) Non-Qualified
Stock Options provided that no Incentive Stock Option shall be granted to any
individual who owns 10% or more of the Company’s Common Stock. The date of grant
of an Option under the Plan will be the date on which the Option is awarded by
the Committee or; if so determined by the Committee on the date of award of an
Option, the date on which occurs any event the occurrence of which is an



--------------------------------------------------------------------------------

express condition precedent to the grant of the Option. Subject to Section 5.1,
the Committee shall determine the number of Options, if any, to be granted to a
Participant. Each Option shall be evidenced by an Option agreement that shall
specify the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Common Stock to which the Option pertains, the
conditions upon which the Option or any portion thereof shall become vested or
exercisable and otherwise shall be in the form of the Option agreement attached
hereto as Exhibit A, subject to such changes not inconsistent with the Plan as
the Committee shall determine, in its good faith judgment, to be equitable and
appropriate, or in such other form as the Committee shall determine.

6.2. Option Price. Non-Qualified Stock Options and Incentive Stock Options
granted pursuant to the Plan shall have an exercise price per share of Common
Stock determined by the Committee, provided that such per share exercise price
may not be less than the Fair Market Value of a share of Common Stock on the
date the Option is granted.

6.3. Exercise of Options. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions, including the performance of a minimum period of service or the
satisfaction of performance goals, as the Committee may impose at the time of
grant of such Options, subject to the Committee’s right to accelerate the
exercisability of such Options in its discretion. Notwithstanding the foregoing,
no Option shall be exercisable on or after the tenth anniversary of the date on
which it is granted. Except as may be provided in any provision approved by the
Committee pursuant to this Section 6.3, after becoming exercisable each
installment of an Option shall remain exercisable until expiration, termination
or cancellation of the Option. Subject to Section 9 and to Section 10.7, an
Option may be exercised from time to time, in whole or in part, up to the total
number of shares of Common Stock with respect to which it is then exercisable.
Upon exercising an Option in whole or in part, the Participant shall be required
to execute a stock subscription agreement in the form of the Stock Subscription
Agreement attached hereto as Exhibit B, and a joinder to the Stockholders
Agreement subject to such changes not inconsistent with the Plan as the
Committee shall determine, in its good faith judgment, to be equitable and
appropriate, or in such other form as the Committee shall determine.

6.4. Payment. The Committee shall establish procedures governing the exercise of
Options, which shall require that (1) as a condition to the issuance of any
shares of Common Stock upon the exercise of the Options prior to a Public
Offering, the Participant is or shall become a party, by joinder, to the
Stockholders Agreement with respect to such shares, (2) written notice of
exercise be given to the Company (3) the Option exercise price be paid in full
at the time of exercise in one of the following ways: (i) in cash or cash
equivalents, (ii) at any time following a Public Offering, in unencumbered
shares of Common Stock which have been owned by the Participant for at least six
months (or such longer period as is required by applicable accounting standards
to avoid a charge to earnings) having an aggregate Fair Market Value on the date
of exercise equal to such aggregate Option exercise price or in a combination of
cash and such unencumbered shares of Common Stock, or (iii) in such other
consideration as the Committee shall determine and (4) the Participant shall
have made arrangements satisfactory to the Company to pay all legally required
taxes and other withholdings with respect to such exercise. Subject to
Section 10.4, as soon as practicable after receipt of a written exercise notice,
payment of the Option exercise price and receipt of evidence that the
Participant



--------------------------------------------------------------------------------

is a party to the Stockholders Agreement in accordance with this Section 6.4,
the Company shall deliver to the Participant a certificate or certificates
representing the acquired shares of Common Stock.

6.5. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under section 422
of the Code, or, without the consent of any Participant affected thereby, to
cause any Incentive Stock Option previously granted to fail to qualify for the
federal income tax treatment afforded under section 421 of the Code.

SECTION 7.

TERMINATION OF EMPLOYMENT

7.1. Termination of Employment Due to Death. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant’s employment with the
Company or any Subsidiary terminates by reason of death, any Options granted to
such Participant which on or prior to the date of such termination have become
exercisable in accordance with Section 6.3, may be exercised by the
Participant’s beneficiary in accordance with Section 10.2, at any time during
the six month period following the Participant’s termination of employment or
until the expiration of the term of the Options, whichever period is shorter.

7.2. Termination of Employment For Cause. Unless otherwise determined by the
Committee at the time of grant, in the event a Participant’s employment with the
Company or any Subsidiary is terminated for Cause, all Options granted to such
Participant which are then outstanding (whether or not exercisable on or prior
to the date of such termination) shall be immediately forfeited and canceled.

7.3. Termination of Employment for Any Other Reason. Unless otherwise determined
by the Committee at or after the time of grant, in the event a Participant’s
employment with the Company or any Subsidiary terminates for any reason other
than (i) due to death or (ii) for Cause, then any Options granted to such
Participant which, on or prior to the date of such termination, have become
exercisable in accordance with Section 6.3, may be exercised at any time during
the 90 day period following the Participant’s termination of employment or the
expiration of the term of such Options, whichever period is shorter.

7.4. Termination of Options. Unless otherwise determined by the Committee at the
date of grant, upon the termination of a Participant’s employment, any Options
that are not then exercisable shall terminate and be canceled effective upon the
date of such termination.

7.5. Committee Discretion. Notwithstanding anything else contained in this
Section 7 to the contrary, the Committee may permit all or any portion of any
Options to be exercised following a Participant’s termination of employment for
any reason on such terms and subject to such conditions not less favorable to
such Participant than those terms and conditions provided for herein or in the
option agreement evidencing the grant to such Participant of the applicable
Options, as the Committee shall determine for a period up to and including, but
not beyond, the expiration of the term of such Options.



--------------------------------------------------------------------------------

SECTION 8.

CHANGE IN CONTROL

8.1. In the event of a Change in Control or in the sole and absolute discretion
of the Committee, in the reasonable anticipation of a Change in Control, the
Committee, may, but shall not be required to, take any of the following actions,
provided that such actions are not in conflict with the explicit terms of any
Option that would be affected thereby:

(a) accelerate the vesting of all outstanding Options issued under the Plan that
remain unvested;

(b) terminate any exercisable Option immediately prior to the date of any such
transaction, provided that the Participant shall have been given at least seven
days written notice of such transaction and of the Committee’s intention to
cancel the Option with respect to all shares for which the Option remains
unexercised to enable the Participant to exercise any such Option;

(c) cancel any Option with respect to all shares for which the Option remains
unexercised in exchange for a payment in cash of an amount equal to the value of
such unexercised Option. If the Fair Market Value of the shares subject to the
Option is less than the Option exercise price, the Option shall be deemed to
have no value and shall be canceled with no further payment due the Participant.

(d) in a Change of Control require that the Option be assumed by the successor
corporation or that stock options of the successor corporation with equivalent
value be substituted for such Option; or

(e) take such other action as the Committee shall determine to be reasonable
under the circumstances to permit the Participant to realize the value of the
Option, taking into account any reserves, escrows or similar arrangements in
connection with the Change in Control.

8.2. The application of the foregoing provisions, including, without limitation,
the issuance of any substitute stock options, shall be determined in good faith
by the Committee in its sole and absolute discretion. Any adjustment may provide
for the elimination of fractional shares. In taking any action described above,
the Committee, may in its discretion determine:

(a) the Fair Market Value of Common Stock on the basis of the fair market value
of the consideration to be received in the Change in Control, and

(b) that the value of an Option equals the excess, if any, of the fair market
value of the consideration to be received in the Change in Control had the
Option been exercised over the Option exercise price of such Option or such
lesser amount as the Board or the Committee, as applicable, may determine,
including, in the in the case of an unvested Option, or any portion thereof,
determining a value of zero.



--------------------------------------------------------------------------------

8.3. Conflict with Option Agreement. With respect to any Option granted
hereunder that may become exercisable or vested, as the case may be, upon the
attainment of performance objectives, in the event of a conflict between this
Section 8 and the terms and conditions set forth in the agreement evidencing
such Option, the terms and conditions set forth in the agreement evidencing such
Option shall control.

SECTION 9.

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

The Committee may at any time terminate or suspend the Plan and from time to
time amend or modify the Plan. No such action of the Committee may, without the
consent of a Participant, materially reduce such Participant’s rights under any
previously granted Option.

SECTION 10.

MISCELLANEOUS PROVISIONS

10.1. Nontransferability of Awards. No Option granted under the Plan may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution. Unless the
Committee shall permit otherwise, as a condition to any transferee receiving
Option by will or through the laws of descent and distribution, such transferee
shall agree to be bound by any agreement evidencing such Option, and the
provisions of the Stockholders Agreement.

10.2. Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, Option outstanding at the Participant’s death shall be
exercisable by the Participant’s surviving spouse, if any, or otherwise by his
estate.

10.3. No Guarantee of Employment; No Additional Compensation for Loss of Rights
Under Plan. Nothing in the Plan shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate any Participant’s employment
at any time, nor confer upon any Participant any right to continue in the employ
of the Company or any Subsidiary. If any Participant’s employment with the
Company or any Subsidiary shall be terminated for any reason, such Participant
shall not be entitled to any compensation or other form of remuneration with
respect to such termination (except as otherwise provided herein) to compensate
such Participant for the loss of any rights under the Plan notwithstanding any
provision to the contrary in his or her contract of employment.



--------------------------------------------------------------------------------

10.4. Tax Withholding. The Company or any Subsidiary shall have the power to
withhold, or require a Participant to remit to the Company or such Subsidiary
promptly upon notification of the amount due, an amount sufficient to satisfy
all federal, state, local and foreign withholding tax requirements with respect
to any Option and the Company or such Subsidiary may defer payment of cash or
issuance or delivery of Common Stock until such requirements are satisfied.

10.5. Indemnification. Each person who is or shall have been a member of the
Board or the Committee (an “Indemnified Person”) shall be indemnified and held
harmless by the Company against and from any loss, cost, liability or expense
that may be imposed upon or reasonably incurred by such Indemnified Person in
connection with or resulting from any claim, action, suit or proceeding to which
such Indemnified Person may be made a party or in which such Indemnified Person
may be involved by reason of any action taken or failure to act under the Plan
and against and from any and all amounts paid by such Indemnified Person in
settlement thereof with the Company’s approval, or paid by such Indemnified
Person in satisfaction of any judgment in any such action, suit or proceeding
against such Indemnified Person, provided that, such Indemnified Person shall
give the Company an opportunity, at its own expense, to handle and defend the
same before such Indemnified Person undertakes to handle and defend it on such
Indemnified Person’s own behalf. The foregoing right of indemnification shall
not be exclusive and shall be independent of any other rights of indemnification
to which such Indemnified Person may be entitled under the Company’s Certificate
of Incorporation or By-laws, by contract, as a matter of law or otherwise.

10.6. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company or any Subsidiary to establish other plans or to
pay compensation to employees in cash or property.

10.7. Requirements of Law. The granting of Options, the exercisability or
vesting, as the case may be, of any Option and the issuance of shares of Common
Stock shall be subject to all applicable laws, rules, and regulations and to
such approvals by any governmental agencies or national securities exchanges as
may be required. The issuance of Common Stock may be delayed, if necessary, to
comply with applicable laws, including the U.S. federal securities laws and any
applicable state or foreign securities laws.

10.8. Legend. Any stock certificate issued to a Participant before a Public
Offering shall bear the following (or similar) legend:

(i) “THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED
OR OTHERWISE DISPOSED OF (EACH, A “TRANSFER”) UNLESS AND UNTIL REGISTERED UNDER
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IS
RECEIVED W A FORM SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED.”



--------------------------------------------------------------------------------

(ii) “THE SHARES-REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO (A) THE TRANSFER
AND OTHER PROVISIONS OF (A) THE PROVISIONS OF THE SOUTHERN GRAPHICS INC. STOCK
INCENTIVE PLAN, DATED AS OF [                    ] (THE “INCENTIVE PLAN”);
(B) THE PROVISIONS OF A STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 30, 2005
AMONG THE ISSUER AND CERTAIN STOCKHOLDERS OF THE ISSUER (THE “STOCKHOLDERS
AGREEMENT”) INCLUDING, WITHOUT LIMITATION, THE REGISTRATION RIGHTS PROVISIONS
FOR COMMON STOCK ATTACHED THERETO AS EXHIBIT B, AMONG THE ISSUER AND CERTAIN
STOCKHOLDERS OF THE ISSUER AND NEITHER THIS CERTIFICATE NOR THE SHARES
REPRESENTED BY IT ARE TRANSFERABLE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
THE INCENTIVE PLAN, AND THE STOCKHOLDERS AGREEMENT, COPIES OF WHICH ARE
AVAILABLE FOR INSPECTION AT THE OFFICES OF THE ISSUER. NO TRANSFER OF SUCH
SHARES WILL BE MADE ON THE BOOKS OF THE ISSUER, AND SUCH TRANSFER SHALL BE
VOIDABLE, UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH THE TERMS OF SUCH
PLAN AND AGREEMENTS.”

(iii) “THE ISSUER WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS THE POWERS, DESIGNATIONS; PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OR SERIES OF SHARES AUTHORIZED TO
BE ISSUED AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES AND/OR RIGHTS.”

and any other legend set forth in the Stockholder’s Agreement.

10.9. Governing Law. THIS PLAN, AND ALL AGREEMENTS HEREUNDER, SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, EXCEPT TO
THE EXTENT THAT THE CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND
MANDATORILY APPLIES.

10.10. No Impact On Benefits. Options granted under the Plan are not
compensation for purposes of calculating an Employee’s rights under any employee
benefit plan.

10.11. Securities Law Compliance. Instruments evidencing the grant of Options
may contain such other provisions, not inconsistent with the Plan, as the
Committee deems advisable, including a requirement that a Participant represent
to the Company in writing, when such Participant receives shares of Common Stock
upon exercise of an Option (or at such other time as the Committee deems
appropriate) that such Participant is acquiring such shares (unless they are
then covered by an effective registration statement filed under the Securities
Act of 1933, as amended) for such Participant’s own account for investment only
and with no present intention to transfer, sell or otherwise dispose of such
shares except such disposition by a legal representative as shall be required by
will or the laws of any jurisdiction in winding up the estate of such
Participant.

10.12. Freedom of Action. Nothing in the Plan or any agreement entered into
pursuant to this Plan shall be construed as limiting or preventing the Company
or any Subsidiary from taking any action with respect to the operation or
conduct of its business that it deems appropriate or in its best interest.



--------------------------------------------------------------------------------

10.13. No Fiduciary Relationship. Nothing contained in the Plan and no action
taken pursuant to the Plan shall create or be construed to create a trust of any
kind or any fiduciary relationship between the Company or any Subsidiary and any
Participant or executor, administrator or other personal representative or
designated beneficiary of such Participant, or any other persons.

10.14. No Right to Particular Assets. Any reserves that maybe established by the
Company in connection with this Plan shall continue to be held as part of the
general funds of the Company, and no individual or entity other than the Company
shall have any interest in such funds until paid to a Participant.

10.15. Unsecured Creditor. To the extent that any Participant, executor,
administrator or other personal representative, as the case may be, acquires a
right to receive any payment from the Company pursuant to this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Company.

10.16. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provision had not been included.

10.17. Term of Plan. This Plan shall be effective as of July 25, 2006 and shall
expire on the tenth anniversary of such date (except as to Options outstanding
on that date), unless sooner terminated pursuant to Section 9.

10.18. Relationship to Option Agreements. To the extent any provision of any
agreement evidencing Option is inconsistent with this Plan, the terms of this
Plan shall apply.



--------------------------------------------------------------------------------

Exhibit A

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT, dated as of [                    ], 2006 between
Southern Graphics Inc., a Delaware corporation ( the “Company”), and
                     (the “Employee”), pursuant to the Southern Graphics Inc.
Stock Incentive Plan, as in effect and as amended from time to time (the
“Plan”). Capitalized terms that are not defined herein shall have the meanings
given to such terms in the Plan.

WHEREAS, the Company desires to grant options to purchase shares of its Class A
Common Stock, par value $.01 per share (the “Common Stock”), to certain key
employees of the Company and its Subsidiaries;

WHEREAS, the Company has adopted the Plan in order to effect such grants; and

WHEREAS, the Employee is a key employee as contemplated by the Plan, and the
Committee has determined that it is in the interest of the Company to grant
these options to the Employee.

NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:

1. Confirmation of Grant.

(a) Confirmation of Grant. The Company hereby evidences and confirms the grant
to the Employee, effective as of the date hereof (the “Grant Date”), of options
to purchase from the Company [            ] shares of Common Stock at the
exercise price specified in Section 2; and

(b) Options Subject to Plan. The Options granted pursuant to this Agreement are
subject in all respects to the Plan, all of the terms of which are made a part
of and incorporated into this Agreement. By signing this Agreement, the Employee
acknowledges that he has been provided a copy of the Plan and has had the
opportunity to review such Plan.

(c) Character of Options. The Options granted hereunder are not intended to be
“incentive stock options” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.

2. Option Price.

(a) Subject to adjustment as provided in Section 9, the Options shall have an
exercise price per share of Common Stock that shall decline, but not below the
Fair Market Value of the underlying stock on the Grant Date, through the fifth
anniversary of the date hereof as set forth on Schedule A (the “Option Price”),
provided that if all of the Company’s Series A 10% Perpetual Preferred Stock,
par value $.01, (the “Preferred Stock”) is redeemed or repurchased, or is
exchanged for Common Stock, then the Option Price in effect at such time shall
remain in effect thereafter notwithstanding any reduction provided for on
Schedule A.

3. Exercisability.

(a) Vesting Provisions. The Options will become exercisable at the rate of 20%
of the shares of Common Stock subject to the Option on each of:

(i) December 31, 2006;



--------------------------------------------------------------------------------

(ii) December 31, 2007;

(iii) December 31, 2008;

(iv) December 31, 2009; and

(v) December 31, 2010,

subject to the Employee’s continuous employment with the Company or any
Subsidiary from the Grant Date to the date(s) specified above.

(b) Change in Control. Notwithstanding Section 3(a), but subject to Section 8 of
the Plan, all outstanding Options shall vest immediately upon a Change in
Control.

(c) Normal Expiration Date. Unless the Options earlier terminate in accordance
with Section 5, the Options shall terminate on the tenth anniversary of the
Grant Date (the “Normal Expiration Date”). Once Options have become exercisable
pursuant to this Section 3, such Options may be exercised, subject to the
provisions hereof, at any time and from time to time until the Normal Expiration
Date.

4. Method of Exercise and Payment.

 

All or part of the exercisable Options may be exercised by the Employee upon
(a) the Employee’s written notice to the Company of exercise, (b) the Employee’s
payment of the Option Price, in full at the time of exercise (i) in cash or cash
equivalents, (ii) following a Public Offering, in unencumbered shares owned by
the Employee for at least six (6) months (or such longer period as is required
by applicable accounting standards to avoid a charge to earnings) having a fair
market value on the date of exercise equal to the Option Price, or in a
combination of cash and Common Stock or (iii) in accordance with such procedures
or in such other form as the Committee shall from time to time determine,
(c) the Employee’s execution of a stock subscription agreement which shall be in
substantially the form of the Stock Subscription Agreement attached to the Plan
as Exhibit B, and (d), the Employee’s execution of a joinder to the Stockholders
Agreement in order to become a party to such agreement with respect to the
shares of Common Stock issuable upon the exercise of such Options. As soon as
practicable after receipt of a written exercise notice, payment in full of the
exercise price of any exercisable Options, payment of all legally required taxes
and other withholdings and receipt of evidence of the Employee’s execution of
the joinder to Stockholders Agreement in accordance with this Section 4, but
subject to Section 6 below, the Company shall deliver to the Employee a
certificate or certificates representing the shares of Common Stock acquired
upon the exercise thereof, registered in the name of the Employee, provided
that, if The Company, in its sole discretion, shall determine that, under
applicable securities laws, any certificates issued under this Section 4 must
bear a legend restricting the transfer of such Common Stock, such certificates
shall bear the appropriate legend.

5. Termination of Employment.

(a) Termination of Employment Due to Death. Unless otherwise determined by the
Committee, if the Employee’s employment with the Company or any Subsidiary



--------------------------------------------------------------------------------

terminates by reason of the Employee’s death, then all Options held by the
Employee that are exercisable as of the date of such termination may be
exercised by the Employee’s beneficiary as designated in accordance with
Section 8, or if no such beneficiary is named, by the Employee’s estate, at any
time prior to six months following the Employee’s termination of employment or
the Normal Expiration Date of the Options, whichever period is shorter. Upon the
Employee’s termination on account of death, any Options that are not then
exercisable shall terminate and be canceled immediately upon such termination of
employment.

(b) Termination for Cause. Unless otherwise determined by the Committee, if the
Employee’s employment with the Company or any Subsidiary is terminated for
Cause, all Options held by the Employee, whether or not then exercisable, shall
terminate and be canceled immediately upon such termination of employment.

(c) Other Termination of Employment. Unless otherwise determined by the
Committee, if the Employee’s employment with the Company or any Subsidiary
terminates for any reason other than (i) due to death or (ii) for Cause, then
any Options held by the Employee which are exercisable at the date of the
Employee’s termination of employment shall be exercisable at any time up until
the 90th day following the Employee’s termination of employment (or, in the
event that the Employee dies after terminating his employment, but within the
period during which the Options would otherwise be exercisable hereunder, the
120th day after the date of the Employee’s death) or the Normal Expiration Date
of the Options, whichever period is shorter, but any Options held by the
Employee that are not then exercisable shall terminate and be canceled
immediately upon such termination of employment.

(d) Committee Discretion. Notwithstanding anything else contained herein to the
contrary, the Committee may at any time extend the post-termination exercise
period of all or any portion of the Options up to and including, but not beyond,
the Normal Expiration Date of such Options.

6. Tax Withholding.

Whenever Common Stock is to be issued pursuant to the exercise of an Option or
any cash payment is to be made hereunder, the Company or its Subsidiary shall
have the power to withhold, or require the Employee to remit to the Company or
such Subsidiary, an amount sufficient to satisfy federal, state, and local
withholding tax requirements relating to such transaction, and the Company or
such Subsidiary may defer payment of cash or issuance of Common Stock until such
requirements are satisfied.



--------------------------------------------------------------------------------

7. Nontransferability of Awards.

Unless the Committee shall permit (on such terms and conditions as it shall
establish) Options to be transferred, no Options may be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Following the Employee’s death, all
rights with respect to Options that were exercisable at the time of the
Employee’s death and have not terminated shall be exercised by his designated
beneficiary, his estate or such transferee as permitted by the Committee.

8. Beneficiary Designation.

The Employee may from time to time name any beneficiary or beneficiaries (who
may be named contingently or successively) by whom any right under the Plan and
this Agreement is to be exercised in case of his death. Each designation will
revoke all prior designations by the Employee, shall be in a form reasonably
prescribed by the Committee, and will be effective only when filed by the
Employee in writing with the Committee during his lifetime. If no beneficiary is
named, or if a named beneficiary does not survive the Employee, Section 11.2 of
the Plan shall determine who may exercise the Employee’s rights under the Plan.

9. Adjustment in Capitalization.

The aggregate number of shares of Common Stock available under the Plan and
subject to outstanding Option grants and the respective prices and/or vesting
criteria applicable to outstanding Options, shall be proportionately adjusted to
reflect, as deemed equitable and appropriate by the Committee, any dividend
payable in stock, stock split or share combination of, or extraordinary cash
dividend on, the Common Stock, or any recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, or exchange of shares affecting
the Common Stock, or any other similar event affecting the Common Stock. All
determinations and calculations required under this Section 9 shall be made in
the sole discretion of the Committee.

10. Requirements of Law.

The issuance of shares of Common Stock pursuant to the Options shall be subject
to all applicable laws, rules and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. Such
issuance may be delayed, if necessary, to comply with applicable laws, including
the U.S. federal securities laws and any applicable state or foreign securities
laws, and no shares of Common Stock shall be issued upon exercise of any Options
granted hereunder, if such exercise would result in a violation of applicable
law.

11. No Guarantee of Employment.

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company or its Subsidiary to terminate the Employee’s employment at any
time, or confer upon the Employee any right to continue in the employ of the
Company or its Subsidiary.



--------------------------------------------------------------------------------

12. No Rights as Stockholder.

Except as otherwise required by law, the Employee shall not have any rights as a
stockholder with respect to any shares of Common Stock covered by the Options
granted hereby until such time as the shares of Common Stock issuable upon
exercise of such Options have been so issued. Notwithstanding anything else
contained herein to the contrary, the exercise of any portion of the Options
hereby is expressly conditioned on the Employee executing a stock subscription
agreement which shall be in substantially the form of Stock Subscription
Agreement attached to the Plan as Exhibit B.

13. Interpretation: Construction.

Any determination or interpretation by the Committee under or pursuant to this
Agreement shall be final and conclusive on all persons affected hereby. Except
as otherwise expressly provided in the Plan, in the event of a conflict between
any term of this Agreement and the terms of the Plan, the terms of the Plan
shall control.

14. Amendments.

The Committee shall have the right, in its sole discretion, to alter or amend
this Agreement, from time to time, as provided in the Plan in any manner for the
purpose of promoting the objectives of the Plan, provided that no such amendment
shall in any manner adversely affect the Employee’s rights under this Agreement
without the Employee’s consent. Subject to the preceding sentence, any
alteration or amendment of this Agreement by the Committee shall, upon adoption
thereof by the Committee, become and be binding and conclusive on the Employee
without requirement for the Employee’s consent or other action. the Company
shall give written notice to the Employee of any such alteration or amendment of
this Agreement as promptly as practicable after the adoption thereof. This
agreement may also be amended by a written agreement executed by both the
Company and the Employee.

15. Miscellaneous.

(a) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such mail delivery, to the Company, or the Employee, as the case
may be, at the following addresses or to such other address as the Company or
the Employee, as the case may be, shall specify by notice to the others:

 

  (i) if to The Company, to it at:

 

    626 West Main Street, Suite 500

    Louisville, Kentucky 40202

    Attn: General Counsel

 

  (ii) if to the Employee, to the Employee at the address as reflected in the
Company’s books and records.



--------------------------------------------------------------------------------

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof. Copies of any notice or other communication given under this
Agreement shall also be given to:

Citigroup Venture Capital Equity

Partners, L.P.

399 Park Avenue, 14th Floor

New York, New York 10022

Fax: (212) 888-2940

Attention: Joseph Silvestri

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, Pennsylvania 19104

Fax: (215) 994-2222

Attention: Craig L. Godshall

(b) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.

(c) Waiver. Either party hereto may by written notice to the other (i) extend
the time for the performance of any of the obligations or other actions of the
other under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

(d) Entire Agreement. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the subject matter hereof and
supersedes all other prior agreements, understandings, documents, statements,
representations and warranties, oral or written, express or implied, between the
parties hereto and their respective affiliates, representatives and agents in
respect of the subject matter hereof.

(e) Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
CORPORATE LAW OF THE STATE OF DELAWARE SPECIFICALLY AND MANDATORILY APPLIES.



--------------------------------------------------------------------------------

(f) Section and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Agreement as of the date first above written.

 

SOUTHERN GRAPHICS INC. By:  

 

Print Name:   Title:   EMPLOYEE

 



--------------------------------------------------------------------------------

SCHEDULE A

OPTION PRICE

 

Time of Exercise

  

Exercise Price

per Share

From Grant to 12/31/06

   $ 161

From 1/1/07 to 6/30/07

   $ 156

From 7/1/07 to 12/31/07

   $ 151

From 1/1/08 to 6/30/08

   $ 145

From 7/1/08 to 12/31/08

   $ 139

From 1/1/09 to 6/30/09

   $ 133

From 7/1/09 to 12/31/09

   $ 127

From 1/1/10 to 6/30/10

   $ 120

From 7/1/10 to Normal Expiration Date

   $ 113



--------------------------------------------------------------------------------

Exhibit B

SUBSCRIPTION AGREEMENT

This is a Subscription Agreement (the “Agreement”), dated as of
                         , 20     between Southern Graphics Inc., a Delaware
corporation (the “Company) and                                          (the
“Participant”).

BACKGROUND

The Participant holds an option (the “Option”) to acquire              shares of
the Class A common stock of the Company, par value $.01 per share (the “Common
Stock”). Pursuant to the terms of the Southern Graphics Inc. Stock Incentive
Plan (the “Plan”) and the Stock Option Agreement between the Company and the
Participant dated                          , 20    , (the “Option Agreement”),
that Option has become exercisable.

The Participant now desires to exercise that Option with respect to             
shares of the Common Stock, and the Company agrees that the Participant has that
right under the terms of the Plan and the Option Agreement.

Therefore, in consideration of the mutual covenants and agreements set forth
herein and intending to be legally bound, the parties hereto hereby agree as
follows:

ARTICLE I

PURCHASE OF SECURITIES

1.1 Sale and Purchase of Common Stock.

Subject to the terms and conditions set forth in the Plan and the Option
Agreement, Participant hereby exercises the Option to purchase, and the Company
agrees to sell pursuant to the Option,              shares of Common Stock (the
“Purchased Shares”) at an option price of $             per share, determined in
accordance with Schedule A to the Option Agreement,, for a total purchase price
of $            . The purchase price for the Common Stock shall be $            
per share.

1.2 Withholding.

Pursuant to Section 6 of the Option Agreement, the Company has determined, and
the Participant has agreed to pay to the Company for delivery to the appropriate
taxing authorities, that the amount of withholding taxes required to be paid by
the Participant is $            .

1.3 Joinder to Stockholders Agreement.

Pursuant to Section 6.3 of the Plan and Section 4 of the Option Agreement, the
Participant hereby agrees to be bound by, and to execute an instrument of
joinder to, the



--------------------------------------------------------------------------------

Stockholders Agreement, dated as of December 30, 2005, among the Company,
Citigroup Venture Capital Equity Partners, L.P., a limited partnership organized
under the laws of Delaware, and certain other stockholders of the Company, as it
may be amended from time to time.

1.4 Delivery.

As soon as practicable following delivery by the Participant to the Company of
the amounts required pursuant to Sections 1.1 and 1.2 above, the Company will
instruct its stock transfer agent to make an appropriate entry on the Company’s
shareholders list to reflect the Participant’s ownership of the Purchased
Shares, and, if appropriate, to deliver to the Participant certificate(s)
representing those Purchased Shares.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

2.1 Representations, Warranties and Covenants of the Company.

The Company represents and warrants to, and covenants and agrees with, the
Participant as follows:

(a) The Company is a corporation validly existing and in good standing under the
laws of the State of Delaware.

(b) The Company has full corporate power and corporate authority to make,
execute, deliver and perform this Agreement and to carry out all of the
transactions provided for herein.

(c) The Company has taken such corporate action as is necessary or appropriate
to enable it to perform its obligations hereunder, including, but not limited
to, the issuance and sale of the Common Stock to be issued by it, and this
Agreement constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof.

(d) The Common Stock when issued in compliance with the provisions of this
Agreement will be validly issued, fully paid and non-assessable.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTICIPANT

3.1 Representations, Warranties and Covenants of the Particpant.

The Participant represents and warrants to, and covenants and agrees with, the
Company that:

(a) The Participant has the full legal right, power and authority to enter into
this Agreement and to perform Participant’s obligations hereunder without the
need for the consent of any other person; and this Agreement has been duly
authorized, executed and delivered and constitutes the legal, valid and binding
obligation of the Participant enforceable against the Participant in accordance
with the terms hereof.

(b) The Common Stock is being acquired by the Participant for investment, and
not with a view to any distribution thereof that would violate the Securities
Act of 1933, as amended (the “Securities Act”), or the applicable state
securities laws of any state; and the Participant will not distribute the Common
Stock in violation of the Securities Act or the applicable securities laws of
any state.

(c) The Participant understands that the Common Stock has not been registered
under the Securities Act or the securities laws of any state and must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities laws or unless an exemption from such registration
becomes or is available.

(d) The Participant is financially able to hold the Common Stock for long-term
investment, believes that the nature and amount of the Common Stock being
purchased is consistent with the Participant’s overall investment program and
financial position, and recognizes that there are substantial risks involved in
the purchase of the Common Stock.

(e) The Participant confirms that (i) the Participant is familiar with the
proposed business of the Company (ii) the Participant has had the opportunity to
ask questions of the officers and directors of the Company and to obtain (and
that the Participant has received to his satisfaction) such information about
the business and financial condition of the Company as the Participant has
reasonably requested.

3.2 Legend. The certificates representing the Common Stock shall bear the
following legends in addition to any other legend required under applicable law
or the Stockholders Agreement:

(i) “THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), AND MAY NOT BE OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED
OR OTHERWISE DISPOSED OF (EACH, A “TRANSFER”) UNLESS AND UNTIL REGISTERED UNDER
THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL IS
RECEIVED W A FORM SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(ii) “THE SHARES-REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO (A) THE TRANSFER
AND OTHER PROVISIONS OF (A) THE PROVISIONS OF THE SOUTHERN GRAPHICS INC. STOCK
INCENTIVE PLAN, DATED AS OF [                    ] (THE “INCENTIVE PLAN”);
(B) THE PROVISIONS OF A STOCKHOLDERS AGREEMENT, DATED AS OF DECEMBER 30, 2005
AMONG THE ISSUER AND CERTAIN STOCKHOLDERS OF THE ISSUER (THE “STOCKHOLDERS
AGREEMENT”) INCLUDING, WITHOUT LIMITATION, THE REGISTRATION RIGHTS PROVISIONS
FOR COMMON STOCK ATTACHED THERETO AS EXHIBIT B, AMONG THE ISSUER AND CERTAIN
STOCKHOLDERS OF THE ISSUER AND NEITHER THIS CERTIFICATE NOR THE SHARES
REPRESENTED BY IT ARE TRANSFERABLE EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
THE INCENTIVE PLAN, AND THE STOCKHOLDERS AGREEMENT, COPIES OF WHICH ARE
AVAILABLE FOR INSPECTION AT THE OFFICES OF THE ISSUER. NO TRANSFER OF SUCH
SHARES WILL BE MADE ON THE BOOKS OF THE ISSUER, AND SUCH



--------------------------------------------------------------------------------

TRANSFER SHALL BE VOIDABLE, UNLESS ACCOMPANIED BY EVIDENCE OF COMPLIANCE WITH
THE TERMS OF SUCH PLAN AND AGREEMENTS.”

(iii) “THE ISSUER WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS THE POWERS, DESIGNATIONS; PREFERENCES AND RELATIVE, PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OR SERIES OF SHARES AUTHORIZED TO
BE ISSUED AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES AND/OR RIGHTS.”

and any other legend set forth in the Stockholder’s Agreement.

3.3 Sale or Other Transfer. Participant understands and agrees that no sale or
other transfer of any of the Common Stock acquired upon exercise of the Option
may be made except in accordance with the terms of the Stockholders Agreement.

3.4 Permitted Transfers. No consent shall be required for the disposition of any
shares of Common Stock by will or operation of the intestacy laws upon the death
of a Participant, provided that the recipient of such shares of Common Stock
agrees to be bound by the terms of the Plan and the Stockholders Agreement.

ARTICLE IV

MISCELLANEOUS

4.1 Amendments. This Agreement may only be amended by a writing executed by the
Company and the Participant.

4.3 Survival of Provisions. The representations, warranties, covenants and
agreements contained in this Agreement shall survive and remain in full force
and effect in accordance with their terms from and after the exercise of the
Option.

4.4 Successors and Assigns. Except as expressly provided in this Agreement, the
rights and obligations of the Participant under this Agreement may not be
assigned to any person, and this Agreement shall not be construed so as to
confer any right or benefit upon any person other than the parties to this
Agreement, and their respective successors and assigns. This Agreement shall be
binding upon the Company and Participant and their respective successors and
assigns.

4.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
conflicts of laws provisions thereof.

4.6 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.



--------------------------------------------------------------------------------

4.7 Counterparts. This Agreement may be executed in any number of counterparts
each of which shall be an original, but all of which shall constitute one and
the same agreement.

4.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all other
prior agreements and understandings of the parties hereto, whether oral or
written, with respect to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

SOUTHERN GRAPHICS INC. By:  

 

Title  

 

Participant